Title: To James Madison from James Yard, 9 September 1796
From: Yard, James
To: Madison, James


Dear Sir
Philada. Sepr. 9. 1796
I am very Sorry that your Letter came too late to arrest the intended progress of yr. funds to the Hands of Van Stophorst. On the 12th. Ulto. I remitted the Draft of pragers for f7719 Hd Curry. which @ 3 f ⅌ Ga. amounts to $3087.00.
I recd. a Letter from Mr Monroe by a Vessel which brought your Box of China to Wilmington. A few Days after, it was brought up & landed on our Wharf in such a crazy State that I apprehended much Damage & concluded to have it unpacked without hazarding further Movements—fortunately it was so well packed that it came out in excellent Condition & is now at my House. Mrs. Yard unites with me in Complts to you & your Lady. Very respectfuly Dr sir Your obdt servt
James Yard
